DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 19 April 2022. Claims 1-24 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Patent 7,815,642).
	Miller discloses (as to claim 19) an intraosseous access device (10b) comprising a housing (11); a drive bolt (20/22) slidably engaged with (i.e. slidable relative to a portion of 11 stabilizing 20 as best seen in Figure 3A) the housing along a longitudinal axis (i.e. axis defined along and through center of 20) by a predetermined distance (see column 6, line 63 – column 7, line 3); a biasing member (18) capable of urging the drive bolt distally (i.e. toward 160); an access assembly (160) coupled to a distal end (22) of the drive bolt; and an energy source (36) capable of transitioning the drive bolt between a locked position (i.e. position seen in Figures 3B) and an unlocked position (i.e. position after 10b has been fired), and wherein (as to claim 20) the energy source is a drive spring (36, see Figures 2A and 3A), and wherein (as to claim 23) the drive bolt engages a portion (i.e. via 34 and 35) of the housing to inhibit further distal movement along the longitudinal axis (see Figures 2A-3B, and column 3, line 35 – column 7, line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is rejected under 35 U.S.C. 103 as being unpatentable over Muse et al. (International Application Publication WO 2018/165334) in view of Anderson (U.S. Patent 8,821,493).
Muse et al. disclose (as to part of claim 1) an autovance intraosseous access device (100) comprising a housing (i.e. housing defined by 108); a drive mechanism (i.e. mechanism defined by 112, 117 and 118) engaged with the housing (see paragraph 0079); and an access assembly (109) coupled to (i.e. via the interaction between 112 and 122) a distal end (112) of the drive mechanism, the access assembly comprising an obturator assembly (102), a shield (105), and a needle assembly (202), wherein (as to claim 2) the device further includes an electric motor (see paragraph 0079) capable of rotating the drive mechanism (see Figures 1-17D, and paragraphs 0069-00146).
Muse et al. disclose the claimed invention except for wherein (as to the remainder of claim 1) the drive mechanism is a drive screw threadably engaged with the housing, the drive screw capable of advancing a predetermined distance along a longitudinal axis, wherein (as to claim 3) the device further includes a housing nut coupled with the housing in a fixed relationship and capable of threadably engaging the drive screw with the housing, wherein (as to claim 4) the device further includes a drive spindle rotatably coupled to the housing and slidably engaged with the drive screw to allow the drive screw to advance along the longitudinal axis, wherein (as to claim 5) the device further includes a locking piece capable of being coupled to the drive spindle and transitioned between a locked position to inhibit rotation of the drive spindle and an unlocked position to allow the drive spindle to rotate about the longitudinal axis, and wherein (as to claim 6) a distal surface of the locking piece includes a protrusion capable of engaging a surface of the housing in the locked position.
Anderson teaches the use of  an autovance intraosseous access device (10) comprising a housing (20); a drive screw (40), threadably engaged with (i.e. via 30) the housing, the drive screw capable of advancing a predetermined distance (see column 4, lines 53-55) along a longitudinal axis (i.e. axis defined along and through center of 40); and an access assembly (90/100/110) coupled to (i.e. via 50/60/80/100) a distal end (i.e. end of 40 adjacent 50 as best seen in Figure 1) of the drive screw, wherein the device further includes a housing nut (30) coupled with the housing in a fixed relationship (see column 3, lines 34-35) and capable of threadably engaging the drive screw with the housing (see column 4, lines 26-27), wherein the device further includes a drive spindle (60) rotatably coupled to (i.e. via 50) the housing (see column 6, lines 14-22 referring to the rotation of 60) and slidably engaged with (i.e. via 50) the drive screw (i.e. advancement of 40 allows for sliding of 60 relative to 20, see column 6, lines 1-13) to allow the drive screw to advance along the longitudinal axis (i.e. if 60 were not allowed to slide relative to 20, 40 would not be capable of advancing), wherein the device further includes a locking piece (70) capable of being coupled to (i.e. via 20 and the proximity of 70 relative to 60) the drive spindle and transitioned between (i.e. via 160) a locked position to inhibit rotation of the drive spindle and an unlocked position to allow the drive spindle to rotate about the longitudinal axis (see column 7, lines 52-64), and wherein a distal surface (i.e. surface engaging 20) of the locking piece includes a protrusion (i.e. to be received within a channel defined by 20) capable of engaging a surface (i.e. a surface defined by the channel) of the housing in the locked position (see column 7, lines 52-54) (see Figures 1-2, and column 3, line 16 – column 8, line 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Muse et al. with wherein the drive mechanism is a drive screw threadably engaged with the housing, the drive screw capable of advancing a predetermined distance along a longitudinal axis, wherein the device further includes a housing nut coupled with the housing in a fixed relationship and capable of threadably engaging the drive screw with the housing, wherein the device further includes a drive spindle rotatably coupled to the housing and slidably engaged with the drive screw to allow the drive screw to advance along the longitudinal axis, wherein the device further includes a locking piece capable of being coupled to the drive spindle and transitioned between a locked position to inhibit rotation of the drive spindle and an unlocked position to allow the drive spindle to rotate about the longitudinal axis, and wherein a distal surface of the locking piece includes a protrusion capable of engaging a surface of the housing in the locked position in view of Anderson in order to provide an alternative, well-known and obvious means for selectively driving the position of the access assembly relative to the housing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muse et al. (International Application Publication WO 2018/165334) in view of Anderson (U.S. Patent 8,821,493), as applied to claim 1 above, in view of Adams (U.S. Patent 3,804,544).
Muse et al. in view of Anderson disclose the claimed invention except for wherein the device further includes a drive screw head fixedly coupled to a proximal end of the drive screw and configured to engage the housing to inhibit further longitudinal movement of the drive screw.
	Adams teaches the use of a drive screw (178) including drive screw heads (184 and 188) fixedly coupled to ends of the drive screw, each capable of engaging a housing (18 and 180) to inhibit longitudinal movement of the drive screw (see Figure 6 and column 7, lines 27-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Muse et al. in view of Anderson with wherein the device further includes a drive screw head fixedly coupled to a proximal end of the drive screw and configured to engage the housing to inhibit further longitudinal movement of the drive screw in view of Adams in order to provide a well-known and obvious means for inhibiting undesired longitudinal movement of the drive screw.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muse et al. (International Application Publication WO 2018/165334) in view of Anderson (U.S. Patent 8,821,493), as applied to claim 1 above.
Muse et al. in view of Anderson disclose the claimed invention except for wherein the predetermined distance is between 1 cm and 3 cm.
Anderson sets forth that the predetermined distance (i.e. axial travel of the access assembly) is a result effective variable, wherein the distance is controlled by a surgeon to prevent injury to surrounding structures (see column 3, lines 16-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Muse et al. in view of Anderson with wherein the predetermined distance is between 1 cm and 3 cm, for the purpose of providing the desired depth of the access device and to prevent injury to surrounding structures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muse et al. (International Application Publication WO 2018/165334) in view of Anderson (U.S. Patent 8,821,493), further in view of Nino et al. (U.S. Patent 9,615,838).
	Regarding claims 10-13, Muse et al. disclose (as to part of claim 10) an intraosseous access device (100) comprising a housing (i.e. housing defined by 108); a drive mechanism (i.e. mechanism defined by 112, 117 and 118) engaged with the housing (see paragraph 0079) and with an access nut assembly (122); and an access assembly (109) coupled to (i.e. via the interaction between 112 and 122) a distal end (112) of the drive mechanism, the access assembly comprising an obturator assembly (102), a shield (105), and a needle assembly (202), wherein (as to claim 11) the device further includes an electric motor (see paragraph 0079) capable of rotating the drive mechanism, and wherein (as to claim 12) the electric motor is actuated by a trigger actuator (111) where a pressure is applied to (i.e. via an operator) the trigger (see Figures 1-17D, and paragraphs 0069-00146).
	Muse et al. disclose the claimed invention except for wherein (as to part of claim 10) the drive mechanism is a drive screw rotatably engaged with the housing, the drive screw capable of advancing the access nut distally by a predetermined distance, and wherein (as to claim 13) the access assembly nut is slidably engaged with the housing to allow longitudinal movement and to inhibit rotational movement of the access assembly nut.
Anderson teaches the use of an intraosseous access device (10) comprising a housing (20); a drive screw (40) rotatably engaged with (i.e. via 30) the housing and engaged with an access assembly nut (50), the drive screw capable of advancing the access assembly nut distally (i.e. toward 120) by a predetermined distance (see column 4, lines 53-55); and an access assembly (90/100/110) coupled to (i.e. via 60/80/100) a distal end (i.e. end of 50 adjacent 60 as best seen in Figure 1) of the access assembly nut, wherein the device further includes an electric motor (30) capable of rotating the drive screw, wherein the access assembly nut is slidably engaged with (i.e. advancement of 40 allows for sliding of 60, and therefore 50, relative to 20, see column 6, lines 1-13) the housing to allow longitudinal movement (i.e. when 32 is actuated, longitudinal movement is allowed) and to inhibit rotational movement of the access assembly nut (i.e. when 32 is not actuated, rotational movement is inhibited) (see Figures 1-2, and column 3, line 16 – column 8, line 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Muse et al. with wherein the drive mechanism is a drive screw rotatably engaged with the housing, the drive screw capable of advancing the access nut distally by a predetermined distance, and wherein the access assembly nut is slidably engaged with the housing to allow longitudinal movement and to inhibit rotational movement of the access assembly nut in view of Anderson in order to provide an alternative, well-known and obvious means for selectively driving the position of the access assembly relative to the housing.
Muse et al. in view of Anderson disclose the claimed invention except for wherein (as to the remainder of claim 10) the drive screw is threadably engaged with the access assembly nut.
	Nino et al. teach the use of one assembly (100) being connected to another assembly (200) via the use of threads (see column 5, line 62 – column 6, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Muse et al. in view of Anderson with wherein the drive screw is threadably engaged with the access assembly nut in view of Nino et al. in order to provide an alternative, well-known and obvious means for providing a detachable engagement between the drive screw and the access assembly nut.
	Regarding claim 14, Muse et al. in view of Anderson further in view of Nino et al. disclose the claimed invention except for wherein the predetermined distance is between 1 cm and 3 cm.
Anderson sets forth that the predetermined distance (i.e. axial travel of the access assembly) is a result effective variable, wherein the distance is controlled by a surgeon to prevent injury to surrounding structures (see column 3, lines 16-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Muse et al. in view of Anderson further in view of Nino et al. with wherein the predetermined distance is between 1 cm and 3 cm, for the purpose of providing the desired depth of the access device and to prevent injury to surrounding structures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Regarding claims 15-17, Muse et al. disclose (as to part of claim 15) an intraosseous access device (100) comprising a housing (i.e. housing defined by 108); a drive mechanism (i.e. mechanism defined by 112, 117 and 118) engaged with the housing (see paragraph 0079) and with an access nut assembly (122); an access assembly (109) coupled to (i.e. via the interaction between 112 and 122) a distal end (112) of the drive mechanism, the access assembly comprising an obturator assembly (102), a shield (105), and a needle assembly (202); and an energy source (i.e. a motor, see paragraph 0079), wherein (as to claim 16) the energy source is an electric motor (see paragraph 0079), and wherein (as to claim 17) the energy source is actuated by a trigger actuator (see Figures 1-17D, and paragraphs 0069-00146).
Muse et al. disclose the claimed invention except for wherein (as to part of claim 15) the drive mechanism is a drive screw fixedly engaged with the housing, the drive screw capable of advancing the access assembly distally by a predetermined distance.
Anderson teaches the use of an intraosseous access device (10) comprising a housing (20); a drive screw (40) fixedly engaged with (i.e. via 30) the housing (i.e. fixed in that 30 does not allow for lateral movement of 40 relative to 20 and allows fixed advancement of 40 toward or away from 120) and engaged with an access assembly nut (50); an access assembly (90/100/110) coupled to (i.e. via 60/80/100) a distal end (i.e. end of 50 adjacent 60 as best seen in Figure 1) of the access assembly nut; and an energy source (30/160) capable of rotating the access assembly nut to advance the access assembly distally (i.e. toward 120) by a predetermined distance (see column 4, lines 53-55) (see Figures 1-2, and column 3, line 16 – column 8, line 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Muse et al. with wherein the drive mechanism is a drive screw fixedly engaged with the housing, the drive screw capable of advancing the access assembly distally by a predetermined distance in view of Anderson in order to provide an alternative, well-known and obvious means for selectively driving the position of the access assembly relative to the housing.
Muse et al. in view of Anderson disclose the claimed invention except for wherein (as to the remainder of claim 15) the drive screw is threadably engaged with the access assembly nut.
	Nino et al. teach the use of one assembly (100) being connected to another assembly (200) via the use of threads (see column 5, line 62 – column 6, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Muse in view of Anderson with wherein the drive screw is threadably engaged with the access assembly nut in view of Nino et al. in order to provide an alternative, well-known and obvious means for providing a detachable engagement between the drive screw and the access assembly nut.
	Regarding claim 18, Muse in view of Anderson further in view of Nino et al. disclose the claimed invention except for wherein the predetermined distance is between 1 cm and 3 cm.
Anderson sets forth that the predetermined distance (i.e. axial travel of the access assembly) is a result effective variable, wherein the distance is controlled by a surgeon to prevent injury to surrounding structures (see column 3, lines 16-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Muse et al. in view of Anderson further in view of Nino et al. with wherein the predetermined distance is between 1 cm and 3 cm, for the purpose of providing the desired depth of the access device and to prevent injury to surrounding structures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent 7,815,642), as applied to claim 19 above.
Miller discloses the claimed invention except for wherein the predetermined distance is between 1 cm and 3 cm.
Miller sets forth that the predetermined distance (i.e. axial travel of the drive bolt) is a result effective variable, wherein the distance is controlled by a spring-loaded assembly (16b) to provide a desired firing depth (see column 6, line 63 – column 7, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Miller with wherein the predetermined distance is between 1 cm and 3 cm, for the purpose of providing the desired firing depth of the assembly and to preventing over-penetration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Allowable Subject Matter
Claims 7 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicant’s arguments with respect to claims 1-6, 8-20 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference / combination of references applied in the current prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775